ON MOTION FOR REHEARING
BARFIELD, Judge.
By affirmance of the trial court, we hold that when a prevailing party has properly pled entitlement to attorney fees pursuant to the terms of a contract, the proof of such fees may be presented for the first time after final judgment pursuant to a motion for attorney’s fees. Cheek v. McGowan Electric Supply, Co., 483 So.2d 1373 (Fla. 1st DCA 1985).
We certify this holding to the Florida Supreme Court as presenting a question of great public importance.
SHIVERS and JOANOS, JJ., concur.